      Case 8:20-cr-00110-CJC Document 13 Filed 08/19/20 Page 1 of 4 Page ID #:29



 1
                                                              08/19/2020
 2
                                                                   AP
 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                            September 2019 Grand Jury

11   UNITED STATES OF AMERICA,                No. 8:20-cr-00110-CJC

12             Plaintiff,                     I N D I C T M E N T

13                   v.                       [18 U.S.C. § 922(g)(1): Felon in
                                              Possession of a Firearm and
14   RONALD BERNARD WARE,                     Ammunition; 18 U.S.C. § 924(d)(1),
                                              28 U.S.C. § 2461(c): Criminal
15             Defendant.                     Forfeiture]
16

17        The Grand Jury charges:
18                              [18 U.S.C. § 922(g)(1)]
19        On or about July 29, 2020, in Orange County, within the Central
20   District of California, defendant RONALD BERNARD WARE knowingly
21   possessed a firearm, namely, a Glock, model 21, .45 caliber semi-
22   automatic pistol, bearing serial number YUT341, and ammunition,
23   namely, 12 rounds of Brand-Perfecta .45 caliber ammunition, each in
24   and affecting interstate and foreign commerce.
25        Defendant WARE possessed such firearm and ammunition knowing
26   that he had previously been convicted of at least one of the
27   following felony crimes, each punishable by a term of imprisonment
28   exceeding one year:
      Case 8:20-cr-00110-CJC Document 13 Filed 08/19/20 Page 2 of 4 Page ID #:30



 1           (1)   Grand Theft, in violation of California Penal Code Section

 2   487(c), in the Superior Court of the State of California, County of

 3   Los Angeles, case number GA054813-01, on or about May 17, 2004;

 4           (2)   Criminal Threats, in violation of California Penal Code

 5   Section 422, in the Superior Court of the State of California, County

 6   of Los Angeles, case number PASGA06057401, on or about April 18,

 7   2005;

 8           (3)   Possession of a Controlled Substance, in violation of

 9   California Penal Code Section 11350(a), in the Superior Court of the

10   State of California, County of Los Angeles, case number

11   GLNGA06841001, on or about January 29, 2007; and

12           (4)   Felon in Possession of a Firearm, in violation of

13   California Penal Code Section 11351.5, in the Superior Court of the

14   State of California, County of Los Angeles, case number

15   ALHGA08469501, on or about February 11, 2013.

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          2
      Case 8:20-cr-00110-CJC Document 13 Filed 08/19/20 Page 3 of 4 Page ID #:31



 1                               FORFEITURE ALLEGATION

 2               [18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c)]

 3        1.   Pursuant to Rule 32.2 of the Federal Rules of Criminal

 4   Procedure, notice is hereby given that the United States of America

 5   will seek forfeiture as part of any sentence, pursuant to Title 18,

 6   United States Code, Section 924(d)(1), and Title 28, United States

 7   Code, Section 2461(c), in the event of the defendant’s conviction of

 8   the offense set forth in the sole count of this Indictment.

 9        2.   Defendant, if so convicted, shall forfeit to the United

10   States of America the following:

11              (a)   All right, title, and interest in any firearm or

12   ammunition involved in or used in any such offense; and

13              (b)   To the extent such property is not available for

14   forfeiture, a sum of money equal to the total value of the property

15   described in subparagraph (a).

16        3.    Pursuant to Title 21, United States Code, Section 853(p),

17   as incorporated by Title 28, United States Code, Section 2461(c), the

18   defendant, if so convicted, shall forfeit substitute property, up to

19   the value of the property described in the preceding paragraph if, as

20   the result of any act or omission of the defendant, the property

21   described in the preceding paragraph or any portion thereof

22   (a) cannot be located upon the exercise of due diligence; (b) has

23   been transferred, sold to, or deposited with a third party; (c) has

24   //
25   //
26

27

28

                                          3
Case 8:20-cr-00110-CJC Document 13 Filed 08/19/20 Page 4 of 4 Page ID #:32
